LAWHEPRARY
NO. 29354

IN THE SUPREME COURT OF THE STATE OF HAWAIT

STOP RAIL NOW, a nonprofit orqanization;

LET HONOLULU VOTE, a nonprofit organization;
LEAGUE OF WOMEN VOTERS OF HONOLULU,

a nonprofit orqanization,
SENSIBLE TRAFFlC ALTERNATIVES & RESOURCES, INC., dba HONOLULU
TRAFFIC.COM,

PAUL DE GRACIA;
PAUL E. SMITH; ROBERT KESSLER; WARREN P. BERRY; JEREMY LAM, M.D.;

SCOTT R. WILSON; DENNIS CALLAN; and SAMUEL SLOM,
Petitioners/Plaintiffs-Appellants,

a non-profit orqanization;

VS.

     

DENISE C. DE COSTA, in her capacity as §

CITY CLERK oF THE cITY AND coUNTY or HONOLU¢:E§'§
Respondent/Defendant-Appellee. fm

  

M
@»,; §§ va 1.2 alvarez

(CIV. NO. 08-1-l605)

ORDER REJECTING APPLICATION FOR WRIT OF`CERTIORARI
(By: Duffy, J., for the courtW

Petitioners/Plaintiffs-Appellants' application for writ

of certiorari, filed on March l9, 20lO, is hereby rejected.

DATED: AHonolulu, Hawai‘i, April 27, 20l0.

Earle A. Partington
for petitioners/
plaintiffs-appellants wanda £)¢.§45, %`,
on the application

FOR THE COURT:

Associate Justice

Don S. Kitaoka,

Diane T. Kawauchi,

Reid M. Yamashiro,

and Dawn D. M. Spurlin,

Deputies Corporation

Counsel, for respondent/
defendant-appellee on
the response

 

1 Considered by: Moon, C.J., Nakayama and Duffy, JJ., Circuit Judqe
Perkins, in place of Acoba, J., recused, and Circuit Judge Alm, in place of
Recktenwald, J., recused.